Case 2:18-cr-00035-JRS-CMM Document 46 Filed 04/13/21 Page 1 of 1 PageID #: 181




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 2:18-cr-00035-JRS-CMM
                                               )
 EDDIE STILES, III,                            ) -01
                                               )
                           Defendant.          )

           ORDER ADOPTING REPORT AND RECOMMENDATION

       On March 29, 2021, the Magistrate Judge submitted his Report and

 Recommendation (ECF No. 43) regarding the United States Probation Office’s

 Petition for Warrant or Summons for Offender Under Supervision pursuant to Fed.

 R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The parties waived objections to the

 Report and Recommendation. The Court, having considered the Magistrate Judge’s

 Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

 Recommendation.


 Date: 4/13/2021




 Distribution to all parties of record via CM/ECF.

 U. S. Probation

 U. S. Marshal


                                         −1−
